Title: To Benjamin Franklin from Silas Deane, 22 May 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Paris 22d. May 1781
I am at last determined on sending my Son to an Academy near Brussels, for a short Time, & having an Opportunity for his going in a few Days pray You to give him a Passport, for which he has the honor to wait on You, & to take his leave.

I am with The highest respect Dear sir Your most Obedt & Very humle servt
S Deane
 
Addressed: A Monsieur / Monsieur Franklin / Ministere Plenipote. / des Etats Unis de / L’Amerique Septe. / Passy.
Notation: S. Deane. 22 May 1781
